         Case 3:20-cv-00083-JTR Document 8 Filed 06/01/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION


SAMANTHA LETSON                                                           PLAINTIFF

V.                           NO. 3:20-CV-00083-JTR

ANDREW SAUL,
Commissioner,
Social Security Administration                                         DEFENDANT


                                       ORDER

      On March 13, 2020, Plaintiff Samantha Letson (“Ms. Letson”) filed her

Complaint appealing the Commissioner’s final decision denying her claim for

disability benefits. The Commissioner had sixty days from March 25, 2020, the date

he was served with the Complaint, to file an Answer. See Doc. 4; Fed. R. Civ. P.

12(a)(2). By statute, the Commissioner was required to file “a certified copy of the

transcript of the record” at the time he filed his Answer. 42 U.S.C. § 405(g).

      Instead of filing an Answer, along with a certified copy of the transcript of the

record, on May 26, 2020, the Commissioner filed the pending motion to stay all

proceedings in this case “until such time as a certified transcript of the record can be

produced.” Doc. 7. In support of the motion, the Commissioner states that the

employees in the Falls Church, Virginia office of the Social Security

Administration’s Office of Appellate Operations, who prepare the transcripts in
           Case 3:20-cv-00083-JTR Document 8 Filed 06/01/20 Page 2 of 4




cases like this one, are all “teleworking,” which prevents them from being physically

present in the office to assemble and submit the transcript of the record to the Court.

Although the motion references an “attached declaration” that “explains these

functional limitations in greater detail,” no declaration is attached to the pleading.1

       For the reasons stated below, the Commissioner’s motion to stay is DENIED.

       First, the Commissioner’s motion does not provide me with any inkling of

when he will “be able to produce a certified transcript of the record.” Ms. Letson

filed her initial application for SSD benefits on May 17, 2017, over three years ago.

Suffice it to say, I am unalterably opposed to the Commissioner’s bold suggestion

that I grant him the authority to decide when Ms. Letson can proceed with her claim,

which seeks to overturn his decision denying her claim for disability benefits.

       Second, it appears the Commissioner may be routinely filing and receiving

indefinite stays in other social security cases that are pending throughout the country.

Allowing this practice in the Eastern District of Arkansas, which historically has a

high weighted caseload of social security cases, will create a significant backlog,




       1
         The Commissioner does not explain what constitutes “the transcript of the record.”
However, it appears to be limited to a transcription of the digitally recorded hearing before the
Administrative Law Judge. I am at a loss to understand why the SSA employees responsible for
preparing those transcripts can not perform this task just as efficiently “teleworking” from home,
rather than doing it from the office. Perhaps this explanation is provided in the missing declaration.
However, without a full explanation of why this work can not be performed from home, the entire
predicate for either a stay or an extension of time completely disappears.
                                                  2
           Case 3:20-cv-00083-JTR Document 8 Filed 06/01/20 Page 3 of 4




and potentially prejudice the rights of a large pool of claimants who rightfully expect

the Court to expeditiously decide their appeals.

       Finally, under Rule 1 of the Federal Rules of Civil Procedure, the Court is

obligated “to secure the just, speedy, and inexpensive determination of every action

and proceeding.” Granting an indefinite stay in this case would be contrary to both

the letter and spirit of that Rule.

       Rather than filing a Motion to Stay, the Commissioner should have filed a

Motion for Extension of Time that sought an extension only for: (1) his best estimate

of the number of days it may be before the relevant SSA employees can return to

work in the Falls Church SSA offices; plus (2) the estimated number of days it will

take them, once they return to work, to prepare and file the certified record in this

case.2 This approach would have allowed the case to remain on track and on

schedule, subject only to any unexpected increases in COVID-19 infection rates in

northern Virginia, which could support the Commissioner filing another motion for

extension of the deadline for filing the record.

       Sua sponte, I will allow the Commissioner a sixty (60) day extension of time

to file an Answer and a certified copy of the transcript of the record in this case. The

employees in the Social Security Administration’s Falls Church, Virginia offices,



       2
        Of course, this motion would need to explain in detail why the SSA employees responsible
for preparing these transcripts cannot do so just as efficiently working from home.
                                               3
           Case 3:20-cv-00083-JTR Document 8 Filed 06/01/20 Page 4 of 4




who are providing the “essential service” of preparing certified copies of the record

in social security cases on appeal, are likely to be able to safely return to work within

the next thirty days, which will then allow them at least thirty additional days to

prepare and file the record in this case.3 Based on these reasonable estimates, I

believe the Commissioner should be able to file the record within sixty days.

       IT IS THEREFORE ORDERED that the Defendant Commissioner’s Motion

for Stay, Doc. 7, is DENIED. The Court sua sponte extends the deadline for the

SSA to file an Answer and a certified copy of the transcript of the record in this case

from May 26, 2020 to and including July 28, 2020.

       DATED this 1st day of June, 2020.


                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE




       3
        A recent newspaper article discussed the Virginia governor greeting beachgoers, in
Virginia Beach, over the recent Memorial Day weekend. This suggests workers in the SSA’s Falls
Church office may be able to safely return to work in much less than the thirty days I have assumed
in extending the filing deadline to July 28, 2020.
                                                4
